Foster, P. J.
These are appeals by the State from judgments of the Court of Claims, one in favor of the claimant McDevitt in the sum of $4,062.86, and the other in favor of the claimant Herron in the sum of $42,607.01, for injuries sustained in an automobile accident.
The accident happened in Franklin County near a place known as Brighton’s Corners. There a State highway, known as Route 192, turns sharply to the left and near the apex of its curve is *667intersected by a town highway which turns sharply to the right as one approaches from the west. The accident occurred about 6:30 p.m. on January 20, 1952; and the proof indicates that it was a dark cold night, with the State highway covered with snow and ice so that the macadam pavement could not be seen. It could also be found that waist high snowbanks existed along the sides of the State road. In addition to those conditions there was a fog which hung low over the ground. There is some proof that because of poor visibility the driver of the vehicle, who was claimant Herron, was keeping to the right edge of the highway, following the line of a snowbank where the snow had been plowed back, and driving at a speed of twenty to twenty-five miles an hour.
Claimants were enroute from Paul Smith’s College to Lake Placid by way of Route 192. Neither claimant had ever been over the highway before. Prior to reaching the intersection mentioned they had no difficulty. The roadway was straight and level as they approached it, but there was no warning sign of a curve either to the right or left, and neither the curve of the State highway to the left or the intersection of the town road could be seen until they were practically at the intersection. There was on the State highway a road sign, which the driver saw, bearing the inscription “N.Y. 192 ’ ’, about 440 feet from the point where Route 192 curves sharply to the left. At that distance however neither the curve nor the intersection of the town road was visible. About 40 feet further on to the east there was another sign indicating a Y intersection. Claimants assert that they did not see this sign. It was not reflectorized, and was partially obscured by the snowbank on the right-hand side of the road according to their testimony.
At the triangle in the intersection there was a fairly large white sign with a marker pointing to the right as follows: “ Saranac Lake ■ — ——”. Claimants assert that when they saw this sign they assumed it referred to 192 because they knew that the State highway went to Saranac Lake. They knew nothing about the intersecting town road which also went to Saranac Lake. They did not see the smaller 192 route marker, also in the triangle, with a small arrow pointing to the left. The upshot of claimants’ contention is that they went off the curve of the State highway onto the town road in the mistaken belief that they were following Route 192. They were confronted with a sharp declivity where the town road dipped into a valley, and the pavement thereof was covered with ice. The driver immediately applied her brakes but her car slid ahead, *668straight down a hill until it struck and went through a guardrail of a narrow bridge on the town road. Both claimants suffered personal injuries, and in the case of the claimant Herron such injuries were substantial and serious.
The claims were tried and determined on the theory that the State was negligent in failing to provide and maintain adequate warning signs on Route 192. Originally the claims alleged that the State was negligent in the construction of the bridge and the approaches thereto, but this specification was abandoned when it was discovered that the bridge was on a town highway.
There can be no question that the State now has a duty to erect and maintain adequate warning signs along its highways where the exercise of ordinary prudence would indicate their necessity as a safety measure. When the State waived its sovereign exemption from liability in connection with its highways it assumed the duty to guard against such dangers that a prudent individual would anticipate in the exercise of reasonable care (Canepa v. State of New York, 306 N. Y. 272; Ziehm v. State of New York, 270 App. Div. 876; Garrette v. State of New York, 197 Misc. 842; Rugg v. State of New York, 284 App. Div. 179).
The application of the rule must depend of course on the facts of the individual case. Each case must stand on its own footing. Here the facts are different than those usually involved in the ordinary run of highway cases against the State. Claimants’ terminal mishap did not occur on the State highway. There is no proof that their car skidded or slipped until it reached the town road, but nevertheless their mishap began when they mistakenly left the State highway and descended the town road. The weight of evidence, giving due allowaneé for weather conditions, supports the conclusion that the genesis of their mistake was the misleading nature of the intersection and the failure of the State to erect adequate warning signs. The case is somewhat analogous to the case of Barna v. State of New York (179 Misc. 29, revd. 267 App. Div. 261, which was affd. 293 N. Y. 877), where the accident happened on a bridge owned and maintained by a railroad. The State was held negligent because it failed to give an adequate warning as to a curve and downgrade approach to the bridge. In this case the fact that the accident happened on a town bridge does not exonerate the State. In such a location and latitude the exercise of reasonable care and prudence would anticipate snow and ice conditions in the wintertime, not only on the State highway but also on the town road; and *669also poor visibility at times due to fog, rain or sleet. That, in conjunction with the physical nature of the curve and intersection, signalized potential danger to travellers approaching from tbe west which the State in the exercise of ordinary care could not ignore. Under such circumstances and in such a situation the town road could not be insulated off as a separate entity so as to absolve the State from erecting adequate warning signs as to possible danger ahead, and particularly to warn travellers of the fact that the State road curved sharply to the left. The court below properly held that the State’s negligence in these respects was the proximate cause of the accident, and that claimants were free from contributory negligence.
We have examined the proof as to injuries and are satisfied that the awards were within the range of adequate permissible limits and are sustained by the proof. The cross appeals of the claimants should therefore be dismissed, without costs. The judgments should be affirmed, with costs.